Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim18-20 been renumbered 13-15, respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,836,651. Although the claims at issue are not identical, they are not patentably distinct from each other because the above application and ‘651 are claiming a similar arcade type game with a plurality of prizes, each including a RFID tag, means to grab the prizes, means to move the prize/s into a removable area, and means to read, communicate with the RFID tags.  
	It is clear that one of ordinary skill in the art would, on reading the potentially conflicting claims of the ‘651 patent and the above application, at once envisage the invention claimed of the patent within the claimed of the above application.
	Furthermore, it is also noted that it has been held that although the conflicting claims are not identical, they are not patentably distinct from each other because the claim(s) of this application is merely broader than the claim(s) of the other application/patent. Once an applicant has received a patent for a specific embodiment, he is not entitled to a patent for a generic or broader invention; the more specific anticipates the broader. In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 2, it is unclear how the “controller” is adapted to move the prize into the opening in the floor.  
	With respect to claim 6, the examiner is unclear what is applicant sought to claim by such language.  What is “generally vertical stationary wall”? 
	With respect to claim 7 recites the limitation "the rotary device" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	With respect to claim 10, what is meant by “through towards and through the door”? 
	With respect to claim 12, to what “the retrofit mechanism of claim 10” the claim referred to? 
	With respect to claim 13, what is meant by “writing the point value of the prize grabbed by the grabbing mechanism to a player's electronic storage medium.”? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al US 2005/0119041(“Berman”) in view of Lewis US 5,711,530 (“Lewis”).
	As per claim 1, Berman discloses a crane-style arcade game (a gaming machine)(Figs. 1-5 and 11; pars. [0034]-[0048] and [0067]-[0071]) comprising: 
	a housing (Figs. 3A and 3B; [0043]; in conjunction to Figs. 1-2B and [0034]-[0038]);
	 an enclosed prize chamber in the housing including a floor for supporting prizes (platform 214/cash box 308 for holding prize money 212), wherein the prizes comprise RFID tags (each prize includes a RFID tag; [0042]) with assigned point values (note [0047] and Fig. 4D as the prize bills are assigned with value of multiplier from X5-X500); 
	a grabber mechanism suspended above the floor (garb mechanism 100/200/300)(Figs. 1-3B; see also [0036], [0038] and [0043]); 
	a controller located externally on the housing having a connection to the grabber mechanism to permit a player to control a position of the grabber mechanism above the floor whereby the player attempts to capture a prize from the prize chamber with the grabber mechanism (note Fig. 1 in conjunction to [0034]-[0037] as the operational means, to include the controller, is externally to the housing; note Figs. 2A and 2B ([0038]-[0042]) as well as Figs. 3A-3B ([0043] in conjunction to Figs. 4A-4C ([0044]-[0048]) and Fig. 5 as a manner of controlling the grabber to garb prize money from the housing’s floor/platform; note Fig. 11 and [0067]-[0071] as the electronic component of the device to include processor/controller, and etc.); 
	a captured-prize storage area (cash box 214 for hold/store the prize money 212; Fig. 2B [0038]-[0040][ note also Fig. 3 regarding cash box 302 and prize items 312); 
	an RFID reader adapted to read the RFID tag on a captured prize as the captured prize is moved past the RFID reader (note [0042] and Figs. 2A-2B regarding the RFID reader in communication with the RFID tag/s of each prize money); 
	a unit within the delivery area, said unit positioned in communication with the floor to move the captured prizes past the RFID reader towards the captured-prize storage area (note Figs. 2B and [0038] and [0039] as well as Figs. 3A-3B [0043]) as the cash box, upon the floor area, moves and the cash box as the prize money is captured (as stated in at least [0041] “Thus, in such an embodiment, the cash box 214 represents a delivery and retrieval device that is calibrated to the movements of the claw 200, allowing the claw 200 to grab a specific item(s) from the cash box 214. A moving barrier may be used to separate the space that the cash box 214 occupies from pseudo-selectable items (i.e., perceivable selectable items) displayed to the player) ; 
	and a recording device connected to the RFID reader to record the assigned point values of the RFID tags of captured prizes read by the RFID reader (the controller, configure to record the captured prize money, with the assignee value, to notify a player is winnings; again note Figs. 11 and [0067]+ as the electronic/computerize component that are configure for such recording; see [0041] and [0042] as Berman give an example for captured prize money and the use of the RFID system; note Figs, 4A-4D and [0044]-[0047] for examples of playing the game and the captured of prize money and its recording value to a user’s winnings; see also Fig. 5).
	Berman is not specific regarding and move the prize into an opening in the floor; a delivery passage within the housing in communication between the opening in the floor and the captured-prize storage area; a rotary unit within the delivery passage, said rotary unit positioned in communication with the opening in the floor to move the captured prizes towards the captured-prize storage area.
	However, Lewis discloses move the prize into an opening in the floor; a delivery passage within the housing in communication between the opening in the floor and the prize storage area; a rotary unit within the delivery passage, said rotary unit positioned in communication with the opening in the floor to move the prizes towards the prize storage area (prizes 11, to be move onto a passage via a hole in the floor (floor 28 with opening 28a); a rotary disc 32 within a delivery passage (Figs. 3-5) in communication with opening 28a to move prize 11 onto storage area (chute 17)(Figs. 2-7; 2:49-3:17).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Berman’s wherein the prize into an opening in the floor; a delivery passage within the housing in communication between the opening in the floor and the prize storage area; a rotary unit within the delivery passage, said rotary unit positioned in communication with the opening in the floor to move the prizes towards the prize storage area as taught by Lewis for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to obtain the predictable results forming an arcade type game having prizes to be deliver via any known mechanism.  Berman’s utilizes linear means while Lewis teaches rotary means, to achieve the same, that is to provide a prize to a user, and a skilled artisan would have appreciated that any utilizes any of such known mechanism is nothing more than an obvious engineering choice.
	Within the modified Berman by the teachings of Lewis, the prize are captured-prize/s  to be move the captured prizes towards the captured-prize storage area.
	Lastly, if there is any doubt regarding the examiner interpretation with respect to Berman captured prizes past the RFID reader towards the captured-prize storage area, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	Thus, the location of the RFID reader would have been merely a matter of obvious engineering choice that would have not changed the nature of Berman’s device as the RFID tag can communicate with the RFID reader in any location. 
	As per claim 2, with respect to wherein the controller is adapted to move the prize into the opening in the floor by dropping the prize into the opening, within the modified Berman the crane style would have included a controller adapted to manipulate the crane/grabber to capture prize and to move the prize upon the movable platform (note Berman’s Figs. 2A-3B; [0038]-[0040] and [0043][ again note Fig. 11 and [0067]+ regarding the controller; and the prize would have been fall through the opening in the floor (as taught by Lewis via opening 28a; Figs. 3-5 and 7; 2:65-3:17).
	As per claim 7, Berman discloses an arcade game ((a gaming machine)(Figs. 1-5 and 11; pars. [0034]-[0048] and [0067]-[0071]) comprising: 
	a housing (Figs. 3A and 3B; [0043]; in conjunction to Figs. 1-2B and [0034]-[0038]); 
	an electro-mechanical prize capturing device mounted in the housing adapted to capture one or more items from a prize display area within the housing and move the items to a marker reading area within the housing ( via garb mechanism 100/200/300)(Figs. 1-3B; see also [0036], [0038] and [0043]); 
	a reader device adapted to read markers associated with the items, whereby each marker is programmed with a point value (note [0042] and Figs. 2A-2B regarding the RFID reader in communication with the RFID tag/s of each prize money; each prize includes a RFID tag; [0042]) with assigned point values (note [0047] and Fig. 4D as the prize bills are assigned with value of multiplier from X5-X500); 
	a moving device within the marker reading area adapted to move the captured item past the reader device and then to an internal storage area (again note Figs. 2A- and 2B in conjunction to [0038]-[0042] as well as Figs. 3A-3B and [0043] as the movement of the cash box, and the communication of the RFID tags with the RFID reader; as stated in at least [0041] “Thus, in such an embodiment, the cash box 214 represents a delivery and retrieval device that is calibrated to the movements of the claw 200, allowing the claw 200 to grab a specific item(s) from the cash box 214. A moving barrier may be used to separate the space that the cash box 214 occupies from pseudo-selectable items (i.e., perceivable selectable items) displayed to the player).
	Berman is not specific regarding and a guide adapted to singulate the captured item before the captured item is moved past the reader by the rotary device.
	However, Lewis discloses and a guide adapted to singulate the captured item before the captured item is moved past the reader by the rotary device ((prizes 11, to be move onto a passage via a hole in the floor (floor 28 with opening 28a); a rotary disc 32 within a delivery passage (Figs. 3-5) in communication with opening 28a to move prize 11 onto storage area (chute 17) in such singulate manner (Figs. 2-7; 2:49-3:17).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Berman’s and a guide adapted to singulate the captured item before the captured item is moved past the reader by the rotary device as taught by Lewis for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to obtain the predictable results forming an arcade type game having prizes to be deliver via any known mechanism.  Berman’s utilizes linear means while Lewis teaches rotary means, to achieve the same, that is to provide a prize to a user, and a skilled artisan would have appreciated that any utilizes any of such known mechanism is nothing more than an obvious engineering choice.
	Within the modified Berman by the teachings of Lewis, the prize are captured-prize/s  to be move the captured prizes towards the captured-prize storage area.
	Lastly, if there is any doubt regarding the examiner interpretation with respect to Berman captured prizes past the RFID reader towards the captured-prize storage area, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	Thus, the location of the RFID reader would have been merely a matter of obvious engineering choice that would have not changed the nature of Berman’s device as the RFID tag can communicate with the RFID reader in any location. 
	As per claim 8, Berman discloses wherein the markers are RFID tags and the reader is an RFID reader ([0042]).
	As per claim 9, Berman discloses wherein the electro-mechanical prize capturing device comprises a crane (grabber 100-200-300)(Figs. 1-3B; [0036]).
Claims 3-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman and Lewis as applied to claims 1 and 7 above, and further in view of Davila et al US 4,407,312 (“Davila”).
	As per claim 3, the combination Berman-Lewis is not specific regarding wherein the rotary unit comprises a rotating arm and a stationary wall, and wherein the stationary wall includes an opening whereby the rotating arm urges captured prizes through the opening to orient and singulate the prizes prior to moving the captured prizes past the RFID reader.
	However, in a field of devices utilizing dropping items into storage area in a singulate manner through an opening, Davila discloses wherein a rotary unit comprises a rotating arm and a stationary wall (rotary disc 270 with plurality of arms (Fig. 9) and mounting plate 220), and wherein the stationary wall includes an opening (coin exit opening 222) whereby the rotating arm urges captured coins through the opening to orient and singulate the coins (as the coins are drooped, they will be guided in a singulate manner, vie the arms of disc 270 towards opening 222 to be deliver to storage area via exit chute 210)(note Figs. 4-12 and 6:1-8:56 in conjunction to Figs. 1-3 regarding the structure of the coin retrieval means to include the rotary disc 270 with the arms thereon; note in particular Figs. 4 and 9 and 6:1-7:42 regarding the arms of disc 270 and the opening 222; lastly note 8:57-9:57 as Davila explained the operation of the device, to retrieve coins to be singulate via the rotating disc-arms).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Berman- Lewis’s wherein the rotary unit comprises a rotating arm and a stationary wall, and wherein the stationary wall includes an opening whereby the rotating arm urges coins through the opening to orient and singulate the coins prior to moving the coins as taught by Davila for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results utilizing such mechanism that insure the delivering of a single item, to avoid any malfunction and to insure that only a single prize can be deliver at a time.
	Within the modified device, the deliver items would have been captured prizes and urges captured prizes through the opening to orient and singulate the prizes prior to moving the captured prizes past the RFID reader.  
	As per claim 4, Lewis discloses wherein the rotary unit further comprises a rotary base, said rotary base comprising: a rotary table base (of disc 32)(Figs. 4, 5 and 7); a motor (electric motor 29); a hub assembly positioned above the rotary base and operatively attached to the motor (hub 32a)(Figs. 4-7; 2:65-3:17); 
	Lewis is not specific regarding and one or more arms extending from the hub assembly.
	However, Davila discloses one or more arms extending from the hub assembly (disc 270 with a plurality of arms (Fig. 9); connected with hub, spindle 246)(Figs. 4 and 9; 7:20-31).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lewis with one or more arms extending from the hub assembly as taught by Davila for similar reasons discussed above with respect to claim 3.
	As per claim 5, with respect to wherein the motor is configured to rotate the hub assembly (note Lewis’s Figs, 4, 5 and 7; 3:3:1+ regarding motor 29); and the one or more arms (as taught by Davila, regarding disc 270; Fig. 9) to move the captured prize (as taught by Berman) about the rotary table (disc 32; as taught by Lewis), whereby the RFID reader reads the RFID tag on the captured prize (according to Berman’s; [0042] and at least Figs. 2A-3B; [0040]+).
	As per claim 6, with respect to wherein the rotary unit further comprises a generally vertical stationary wall having an aperture large enough to permit one captured prize through but small enough to prevent more than one captured prize to pass through at one time, whereby rotation of the one or more arms moves the captured prizes through the aperture to singulate the captured prizes such that only a single captured prize is moved past the RFID reader at one time, within the modified Berman with the teachings of Davila, the rotating means would have include a plurality of arms (e.g. Davila’s disc 270) to singulate coin through opening 222 to be deliver into storage area; whereas each item, is a prize (as taught by Berman and Lewis), more specially a captured prize that includes RFID tag to be communicate with a RFID reader (as taught by Berman 
	As per claim 10, Lewis discloses wherein the moving device comprises a rotary table having a motor and a rotary portion adapted for rotation by the motor (a rotary portion of disc 32)(Figs. 4, 5 and 7); a motor (electric motor 29) (Figs. 4-7; 2:65-3:17) 
	Lewis is not specific regarding and further wherein the guide comprises a divider wall directly above the rotary table having a door through the divider wall whereby rotation of the rotary portion causes the captured item to move through towards and through the door whereby the captured item is singulated before moving past the reader deice.
	However, Davila discloses and further wherein the guide comprises a divider wall directly above the rotary table having a door through the divider wall whereby rotation of the rotary portion causes the captured item to move through towards and through the door whereby the captured item is singulated before moving past the reader deice.
 (rotary disc 270 with plurality of arms (Fig. 9) and mounting plate 220) to move coin via exit opening 222 including ramp 223, i.e. a door; as the coins are drooped, they will be guided in a singulate manner, vie the arms of disc 270 towards door 222-ramp 223 to be deliver to storage area via exit chute 210)(note Figs. 4-12 and 6:1-8:56 in conjunction to Figs. 1-3 regarding the structure of the coin retrieval means to include the rotary disc 270 with the arms thereon; note in particular Figs. 4 and 9 and 6:1-7:42 regarding the arms of disc 270 and the door 222-223; lastly note 8:57-9:57 as Davila explained the operation of the device, to retrieve coins to be singulate via the rotating disc-arms).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Berman- Lewis’s and further wherein the guide comprises a divider wall directly above the rotary table having a door through the divider wall whereby rotation of the rotary portion causes the captured item to move through towards and through the door whereby the captured item is singulated before moving past the reader deice as taught by Davila for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results utilizing such mechanism that insure the delivering of a single item, to avoid any malfunction and to insure that only a single prize can be deliver at a time.
	As per claim 11, with respect to wherein the door is configured to separate and position one or more captured items flatly on the rotary table base, note Davila’s Fig. 9 in conjunction to 6:1-7:42 as a single coin is to be pass through door 222-223 as the disc 270 as, coins are to be transfer to exit chute 210. 	
	As per claim 12, with respect to wherein the rotary portion comprises one or more arms that are each curved to allow the one or more arms to cradle one or more captured items on the rotary table base as the hub assembly is rotated, note Davila’s Fig. 9 (6:1-7:42) regarding the curved arms of disc 270; note Fig. 4 as well as 7:20-31 as the disc spins with respect to spindle 246 (i.e. hub).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman in view of Wilson US 2003/0073479 (“Wilson”).
	As per claim 13, Berman discloses a method of operating an arcade game (operating an arcade game/ gaming machine)(Figs. 1-5 and 11; pars. [0034]-[0048] and [0067]-[0071]) said method comprising: 
	supplying a plurality of prizes in a visible prize chamber of a crane-style arcade game (supplying prize money 212 to platform 214/cash box 308)(Figs. 2A and 2B; [0038]-[0042] as well as Figs. 3A and 3B ([0043]) 
	capturing a prize with a grabbing mechanism of the crane-style arcade game (capturing prize money via grabber 100 (Fig.1; [0034]-[0037]))/200 (Figs. 2A-2B; [0038]+) and 300 (Figs. 3A-3B; [0043])) ; note also Figs. 4A-4B([0044]-[0047]) for example regarding operation of the device ; 
	a captured prize grabbed by the grabbing mechanism of the crane-style arcade game; past an RFID reader (note [0042] and Figs. 2A-2B regarding the RFID reader in communication with the RFID tag/s of each prize money); 
	reading the point value of the RFID tag on the prize grabbed by the grabbing mechanism (note Figs. 4A-4D and [0040]-[0047]; Fig.5 ([0048], regarding an operation of the device) and Fig. 11 ([0067]-[0071] regarding the computerize means, to store, and read the prize value as register by the RFID means); 
	and writing the point value of the prize grabbed by the grabbing mechanism to a player's electronic storage medium (each prize includes a RFID tag; [0042]) with assigned point values (note [0047] and Fig. 4D as the prize bills are assigned with value of multiplier from X5-X500).
	Berman is not specific regarding moving a captured prize grabbed by the grabbing mechanism of the crane-style arcade game to a prize reading area; past an RFID reader.
	However, Wilson discloses moving a prize to a prize reading area; past an RFID reader (moving prize, plying piece 40i (including and RFID tag; Fig. 15; [0346]) to move a prize reading area (Fig. 14, area 2 with reading regions 52 (i.e. hi value region) and areas 54a/54b (low value areas); past transmitter 38/80)(Figs. 12-20; [0344]-[0368]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Berman’s to include moving a captured prize grabbed by the grabbing mechanism of the crane-style arcade game to a prize reading area; past an RFID reader as taught by Wilson for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a game device utilizing RFID means that is configure to communicate and identify RFID tags and communicate to a computerize system to indicate winning to a player. 
	Lastly, if there is any doubt regarding the examiner interpretation with respect to Berman captured prizes past the RFID reader towards the captured-prize storage area, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	Thus, the location of the RFID reader would have been merely a matter of obvious engineering choice that would have not changed the nature of Berman’s device as the RFID tag can communicate with the RFID reader in any location. 
	As per claim 14, although Berman is not specific regarding wherein the prizes are rolls of tickets and the point value of each RFID tag corresponds with a number of tickets in the roll to which each RFID tag is attached, such modification would have been obvious design choice to increase the use of the machine, as it is well known that “a roll of tickets” is corresponding to a larger prize to lure, appeal to a player.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman and Wilson as applied to claim 13 above, and further in view of Lewis.
	As per claim 15, Berman discloses wherein the moving step comprises: releasing the prize grabbed by the grabbing mechanism from grabbing mechanism (Figs. 2A-5 and [0038]-[0048], note the example and use of the device to whereas grabbed prize money released thereof; as it stated “Thus, in such an embodiment, the cash box 214 represents a delivery and retrieval device that is calibrated to the movements of the claw 200, allowing the claw 200 to grab a specific item(s) from the cash box 214. A moving barrier may be used to separate the space that the cash box 214 occupies from pseudo-selectable items (i.e., perceivable selectable items) displayed to the player) [0041]); 
	receiving the released prize at a table (at platform 214/302)(Fig. 2B ([0039]-[0042]; Figs. 3A and 3B ([0043]).
	Berman is not specific regarding the table is rotary table, said rotary table having: a. a motor; and b. rotary portion adapted for rotation by the motor; whereby rotation of the rotary portion moves the released prize past the RFID reader and then to an internal storage area not visible to players.
	However, Lewis discloses a table is a rotary table, said rotary table having: a. a motor; and b. rotary portion adapted for rotation by the motor; whereby rotation of the rotary portion moves the released prize past and then to an internal storage area not visible to players (prizes 11, to be move onto a passage via a hole in the floor (floor 28 with opening 28a); a rotary disc 32 within a delivery passage (Figs. 3-5) in communication with opening 28a to move prize 11 onto storage area (chute 17)(Figs. 2-7; 2:49-3:17); a motor (electric motor 29); a hub assembly positioned above the rotary base and operatively attached to the motor (hub 32a)(Figs. 4-7; 2:65-3:17).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Berman’s table as a rotary table, said rotary table having: a. a motor; and b. rotary portion adapted for rotation by the motor; whereby rotation of the rotary portion moves the released prize past the RFID reader and then to an internal storage area not visible to players as taught by Lewis for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to obtain the predictable results forming an arcade type game having prizes to be deliver via any known mechanism.  Berman’s utilizes linear means while Lewis teaches rotary means, to achieve the same, that is to provide a prize to a user, and a skilled artisan would have appreciated that any utilizes any of such known mechanism is nothing more than an obvious engineering choice.
	Within the modified Berman by the teachings of Lewis, the prize are captured-prize/s  to be move the captured prizes towards the captured-prize storage area.
	Within the modified Berman the prizes would have been past the RFID reader (as taught by Berman).  Once again, if there is any doubt regarding the examiner interpretation with respect to Berman captured prizes past the RFID reader towards the captured-prize storage area, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	Thus, the location of the RFID reader would have been merely a matter of obvious engineering choice that would have not changed the nature of Berman’s device as the RFID tag can communicate with the RFID reader in any location. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: note 892 form for a list of references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                               4/27/2022    

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711